MEMORANDUM**
Billy Campbell appeals pro se the Tax Court’s order dismissing for failure to state a claim his petition seeking a redetermination of federal income tax deficiencies and penalties for 1996, 1997 and 1998.
The Tax Court properly dismissed Campbell’s petition, because his pleadings raised only frivolous legal challenges to the tax laws. The district court properly sustained the Commissioner of Internal Revenue’s notices of deficiency, because Campbell is a taxpayer and the income he received is subject to federal income tax. In re Becraft, 885 F.2d 547, 548 (9th Cir.*9301989); Grimes v. Commissioner, 806 F.2d 1451, 1453 (9th Cir.1986) (per curiam). The Tax Court also properly imposed sanctions against Campbell pursuant to 26 U.S.C. § 6673(a)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.